Case 1:20-cv-00491-WS-MU Document 22 Filed 03/26/21 Page 1 of 2          PageID #: 240




                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 ANDREA DIXON, as Personal                   )
 Representative of the ESTATE OF             )
 MAURICE JACKSON, deceased,                  )
                                             )
                       Plaintiff,            )
                                             )
 v.                                          )
                                             )
 THE EDGEWOOD GROUP                          ) CASE No: 1:20-cv-00491-WS-MU
 LIMITED PARTNERSHIP a/k/a                   )
 THE EDGEWOOD GROUP, LTD,                    )
 d/b/a EDGEWOOD VILLAS                       )
 APARTMENTS; and                             )
 CUMBERLAND REAL ESTATE                      )
 SERVICES, INC.                              )
                                             )
                       Defendants.           )


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
           COME NOW Plaintiff Andrea Dixon, as Personal Representative of the Estate

 of Maurice Jackson, deceased, and Defendants The Edgewood Group Limited

 Partnership a/k/a The Edgewood Group, LTD, d/b/a Edgewood Villas Apartments;

 and Cumberland Real Estate Services, Inc., by and through their undersigned

 counsel, and hereby jointly stipulate to the dismissal with prejudice of the above-

 referenced civil action. Each party agrees to bear their own fees and costs.

           Respectfully submitted this 26th day of March, 2021.




 45184346 v1
Case 1:20-cv-00491-WS-MU Document 22 Filed 03/26/21 Page 2 of 2   PageID #: 241




 /s/Charles J. Potts
 Charles J. Potts (POT007)
 BRISKMAN & BINION, P.C.
 Post Office Box 43
 Mobile, AL 36601
 (251) 433-7600
 cpotts@briskman-binion.com

 Counsel for Andrea Dixon
 as Personal Representative of the
 Estate of Maurice Jackson, deceased


 /s/Jennifer M. Busby
 Jennifer M. Busby (BUS009)
 BURR & FORMAN LLP
 420 North 20th Street
 Suite 3400
 Birmingham, AL 35203
 (205) 251-3000
 GBusby@Burr.com

 Counsel for The Edgewood Group Limited Partnership
 a/k/a The Edgewood Group, LTD,
 d/b/a Edgewood Villas Apartments and
 Cumberland Real Estate Services, Inc.




 45184346 v1                           2
